Exhibit 10.17d

EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

270 Park Avenue

New York, New NY 10017

Gentlemen:

Each of the undersigned hereby agrees to extend, effective December 1, 2009, the
Termination Date under the Credit Agreement dated as of December 23, 2004 (as
amended from time to time, the “Credit Agreement”) among Praxair, Inc., a
Delaware corporation (the “Company”), the Subsidiaries referred to therein, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Bank of America, N.A., as Syndication Agent and
Citibank, N.A. and Credit Suisse First Boston, as Co-Documentation Agents, to
December 23, 2011. Terms defined in the Credit Agreement are used herein with
the same meaning.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

Bank of America, N.A. (as successor by merger to

Merrill Lynch Bank USA)

By:  

/s/ Jeff Hallmark

  Name:   Jeff Hallmark   Title:   Senior Vice President

Agreed and accepted:

 

PRAXAIR, INC.

By:

 

/s/ Michael J. Allan

 

Name:

  Michael J. Allan  

Title:

  Vice President and Treasurer

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:

 

/s/ Stacey L. Haimes

 

Name:

  Stacey L. Haimes  

Title:

  Executive Director